EXECUTION COUNTERPART

FORM OF

 

 

24HOLDINGS, INC.

 

 

 

COMMON STOCK SUBSCRIPTION AGREEMENT

 

 

 

SUBSCRIBER:

 

[IROQUOIS CAPITAL MANAGEMENT LLC

 

HUDSON BAY CAPITAL MANAGEMENT, L.P.]

 

 

 

 

 

 

NUMBER OF SHARES: 344,210

 

 

 

 

 

 

 

 

Dated: May 9, 2013

 

 

 

 

Subscription Agreement

 

[For Purchase of Shares of Common Stock]

 

 

THIS SUBSCRIPTION AGREEMENT CONSTITUTES AN OFFER TO SELL OR A SOLICITATION OF AN
OFFER TO BUY 344,210 SHARES OF COMMON STOCK OF 24HOLDINGS, INC., AND THIS
OFFERING IS MADE ONLY TO THOSE INVESTORS WHO QUALIFY AS “ACCREDITED INVESTORS”
WITHIN THE MEANING OF RULE 501(A) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

 

THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT, OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE SECURITIES
OFFERED BY THE COMPANY. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

24Holdings, Inc.

133 Summit Avenue, Suite 22

Summit, NJ 07901

 

Ladies and Gentlemen:

 

The undersigned (the “Subscriber”), desires to become a holder of 344,210 shares
of Common Stock, $.001 par value, (the “Common Stock”) of 24Holdings, Inc., a
corporation organized under the laws of the state of Delaware (the “Company”).
Accordingly, the Subscriber hereby agrees as follows:

 

1. Subscription. The Subscriber hereby subscribes for and agrees to accept from
the Company pursuant to this Subscription Agreement (the “Agreement”), 344,210
shares of Common Stock (the “Securities”) in consideration of $0.1946488 per
Share, or aggregate consideration of $67,000.

 

2

 



 

2.      Purchase Procedure; Delivery of Certificates. The Subscriber
acknowledges that, in order to subscribe for Shares, it must, and it does
hereby, deliver to the Company:

 

2.1 One executed counterpart of the Signature Page attached to this Agreement;
and

 

2.2 A wire transfer, in the amount of $67,000 sent to the bank account
designated by 24Holdings, Inc. on the signature page hereto.

 

2.3 The Company will deliver to the Subscriber a certificate representing the
Securities within 30 days of the date hereof.

 

3.      Purchaser’s Representations. Subscriber hereby represents and warrants
as of the date hereof as follows:

 

(a)                Organization; Authority. Such Subscriber is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of the Agreement and performance by such Subscriber of the
transactions contemplated by the Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Subscriber. This Agreement has been duly
executed by such Subscriber, and when delivered by such Subscriber in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Subscriber, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)               Own Account. Such Subscriber understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Subscriber’s right to
sell the Securities otherwise in compliance with applicable federal and state
securities laws). Such Subscriber is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c)                Subscriber Status. At the time such Subscriber was offered
the Securities, it was, and as of the date hereof it is, and on each date on
which it exercises any Warrants, it will be either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Subscriber is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

3

 



 

(d)               Experience of Such Subscriber. Such Subscriber, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(e)                General Solicitation. Such Subscriber is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

(f)                Investment Risk; No Review. Such Subscriber understands that
an investment in the Securities involves substantial risks and Subscriber
recognizes and understands the risks relating to the purchase of the Securities.
Such Subscriber further understands that (i) the offering contemplated hereby
has not been reviewed by any federal or state governmental body or agency due in
part to the Company’s representations that it will comply with the provisions of
Regulation D; (ii) if required by the laws or regulations of said state(s) the
offering contemplated hereby will be submitted to the appropriate authorities of
such state(s) for registration or exemption therefrom; and (iii) the documents
used in connection with this Offering have not been reviewed or approved by any
regulatory agency or government department, nor has any such agency or
government department made any finding or determination as to the fairness of
the Securities for investment.

 

(g)               Available Information. Such Subscriber represents that the
Company has made available to it all information which it deemed material to
making an informed investment decision in connection with his purchase of
Securities; and that it has been represented by Counsel and been advised
concerning the risks and merits of this investment. Further, Subscriber
acknowledges that the Company has made available to it the opportunity to ask
questions of, and receive answers from the Company, its officers, directors and
other persons acting on its behalf.

 

4.      Company Representations.

 

(a)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of each of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection herewith. This Agreement has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof and thereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

4

 



 

(b)   No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the Securities and the consummation by
it of the transactions contemplated hereby do not and will not: (i) conflict
with or violate any provision of the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound.

 

(c)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance hereof by the Company.

 

(d)   Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer imposed by Federal
securities laws and similar state securities law statutes.

 

(e)    Capitalization. The current capitalization of the Company is as set forth
on Schedule 4(e) hereto. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement. There are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company is or may become bound to issue additional
shares of Common Stock. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
person (other than the Subscribers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the issuance and sale of the Securities.

 

5

 



 

(f)    SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. 



 

5.      Indemnification.

 

(a)    Subscriber hereby agrees to indemnify and hold harmless the Company and
the Company’s officers, directors, employees, agents and affiliates from and
against any and all damages, losses, costs, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees) which they, or any of them, may
incur by reason of the Subscriber’s failure to fulfill any of the terms and
conditions of this Agreement or by reason of the Subscriber’s breach of any of
his representations and warranties contained herein. This Agreement and the
representations and warranties contained herein shall be binding upon the
Subscriber’s heirs, executors, administrators, representatives, successors and
assigns.

 



6

 

 

 (b)   The Company hereby agrees to indemnify and hold harmless the Subscriber
and the Subcriber’s officers, directors, employees, agents and affiliates from
and against any and all damages, losses, costs, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees) which they, or any
of them, may incur by reason of the Company’s failure to fulfill any of the
terms and conditions of this Agreement or by reason of the Company’s breach of
any of his representations and warranties contained herein. This Agreement and
the representations and warranties contained herein shall be binding upon the
Company’s heirs, executors, administrators, representatives, successors and
assigns.

 

 

THE COMPANY HAS BEEN ADVISED THAT THE INDEMNIFICATION OF THE COMPANY, ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES FOR VIOLATIONS OF STATE OR
FEDERAL SECURITIES LAWS IS VOID AS AGAINST PUBLIC POLICY AND THEREFORE
UNENFORCEABLE.

 

6.Arbitration Agreement.

 

6.1 Subscriber represents, warrants and covenants that any controversy or claim
brought directly, derivatively or in a representative capacity by him in his
capacity as a present or former security holder, whether against the Company, in
the name of the Company or otherwise, arising out of or relating to any acts or
omissions of the Company, or any security holder or any of their officers,
directors, agents, affiliates, associates, employees or controlling persons
(including without limitation any controversy or claim relating to a purchase or
sale of the Note) shall be settled by arbitration under the Federal Arbitration
Act in accordance with the commercial arbitration rules of the American
Arbitration Association (“AAA”) and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. Any
controversy or claim brought by the Company against the Subscriber, whether in
his capacity as present or former security holder of the Company in or against
any of the Subscriber’s officers, directors, agents, affiliates, associates,
employees or controlling persons shall also be settled by arbitration under the
Federal Arbitration Act in accordance with the commercial arbitration rules of
the AAA and judgment rendered by the arbitrators may be entered in any court
having jurisdiction thereof. In arbitration proceedings under this Paragraph 5,
the parties shall be entitled to any and all remedies that would be available in
the absence of this Paragraph 5 and the arbitrators, in rendering their
decision, shall follow the substantive laws that would otherwise be applicable.
This Paragraph 6 shall apply, without limitation, to actions arising in
connection with the offer and sale of the Notes contemplated by this Agreement
under any Federal or state securities laws.

 

6.2 The arbitration of any dispute pursuant to this Paragraph 6 shall be held in
New York City, New York.

 

7. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws applicable to contracts made and wholly performed in the
State of Delaware.

 

7

 



 

8. Execution in Counterparts. This Agreement may be executed in one or more
counterparts.

 

9. Persons Bound. This Agreement shall, except as otherwise provided herein,
inure to the benefit of and be binding on the Company and its successors and
assigns and on each Subscriber and his respective heirs, executors,
administrators, successors and assigns.

 

10. Entire Agreement. This Agreement, when accepted by the Company, will
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as herein contained. This Agreement may not be modified,
changed, waived or terminated other than by a writing executed by all the
parties hereto. No course of conduct or dealing shall be construed to modify,
amend or otherwise affect any of the provisions hereof.

 

11. Assignability. The Subscriber acknowledges that he may not assign any of his
rights to or interest in or under this Agreement without the prior written
consent of the Company, and any attempted assignment without such consent shall
be void and without effect.

 

12. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid, to the address of each party set forth herein. Any such notice
shall be deemed given when delivered personally, telegraphed, telexed or sent by
facsimile transmission or, if mailed, three days after the date of deposit in
the United States mails.

 

13. Interpretation.

 

13.1 When the context in which words are used in this Agreement indicates that
such is the intent, singular words shall include the plural, and vice versa, and
masculine words shall include the feminine and neuter genders, and vice versa.

 

13.2 Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.

 

 

 

[signature page follows]

 

 

8

 



 

IN WITNESS WHEREOF, the undersigned has hereby executed this Subscription
Agreement as of the date set forth below.

 

(PLEASE PRINT OR TYPE)

 



Exact name of Subscriber: [Iroquois Capital Management LLC /   Hudson Bay
Capital Management, L.P.]             Signature of Subscriber:       By:      
(Signature)                 (Type or Print Name)



 

 

Date: May 9, 2013

 

 

Mailing Address:

 

 

Telephone Numbers:
(212)                                                         

 

Taxpayer Identification Number:____________________

 

24Holdings, Inc. Wire Instructions:

 

9

 



 

 

ACCEPTANCE OF SUBSCRIPTION

 

I, Arnold P. Kling, President of 24Holdings, Inc. for and on behalf of the
Company, hereby accept the subscription of [Iroquois Capital Management LLC /
Hudson Bay Capital Management, L.P.] to purchase 344,210 Shares of 24Holdings,
Inc. for the aggregate consideration of $67,000 this 9th day of May, 2013.

 



  24Holdings, Inc.               Arnold P. Kling   President





 

 



10

 



 

 

